

115 HR 1357 IH: Stamp Out Invasive Species Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1357IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Ms. Stefanik (for herself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of a semipostal to benefit programs that combat invasive species. 
1.Short titleThis Act may be cited as the Stamp Out Invasive Species Act. 2.Combating invasive species semipostal (a)FindingCongress finds that invasive species pose a serious threat to our natural ecosystems, significantly harm native plant and animal populations, and cause detrimental economic damage to local communities. 
(b)SemipostalIn order to afford a convenient way for members of the public to contribute to programs that combat invasive species, the United States Postal Service shall issue a semipostal stamp in accordance with the provisions of this section. Such semipostal stamp shall be known as the Combating Invasive Species Semipostal Stamp. (c)Terms and Conditions (1)In GeneralThe issuance and sale of the Combating Invasive Species Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to the requirements of this subsection.
(2)Differential rateThe differential included in the rate of postage established for the Combating Invasive Species Semipostal Stamp under section 416(c) of such title may not exceed 25 percent. (3)DurationThe Combating Invasive Species Semipostal Stamp shall be made available to the public for a period of 2 years, beginning not later than 12 months after the date of enactment of this Act.
(4)Disposition of ProceedsAll amounts becoming available from the sale of the Combating Invasive Species Semipostal Stamp (as determined under section 416(d) of such title) shall be transferred in equal proportion to the Department of the Interior and the Department of Agriculture, for the purpose described in subsection (a), through payments which shall be made at least twice a year. (d)DefinitionFor purposes of this Act, the term semipostal stamp means a stamp described in section 416(a)(1) of such title. 
